OPINION OF THE COURT
STAPLETON, District Judge.
The sole question on this appeal is whether the appellant-employer is bound to arbitrate its damage claim against the appellee-union for breach of a no-strike clause. Appellant, Affiliated Food Distributors, Inc. (“Affiliated”) brought this action pursuant to Section 301 of the Labor Management Relations Act, 29 U.S.C.A. § 185 (1965). On motion of the appellee, Local Union No. 229, the district court ordered a stay of the action pending arbitration. Affiliated appealed from this interlocutory order,1 and urges that the. collective bargaining agreement between the parties does not require arbitration of its damage claim. We agree and reverse.
 There is a clear congressional policy favoring private, extra-judicial resolution of labor-management disputes.2 In furtherance of this policy, the Supreme Court of the United States issued the following mandate in United Steel Workers of America v. Warrior and Gulf Nav. Co., 363 U.S. 574, 582, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960):
An order to arbitrate the particular grievance should not be denied unless it may be said with positive assurance that the arbitration clause is not susceptible of an interpretation that covers the asserted dispute. Doubts should be resolved in favor of coverage.
However, even in the presence of this clear congressional policy, it remains the rule that parties are bound to arbitrate only those disputes which, under a fair construction of their collective bargaining agreement, they have bound themselves to arbitrate. As the Supreme Court noted in Atkinson v. Sinclair Refining Co., 370 U.S. 238, 241, 82 S.Ct. 1318, 1320, 8 L.Ed.2d 462 (1962) :
Under our decisions, whether or not the company was bound to arbitrate, as well as what issues it must arbitrate, is a matter to be determined by the Court on the basis of the contract entered into by the parties. . “ [Arbitration is a matter of contract and a party cannot be required to submit to arbitration any dispute which he has not agreed so to submit.”
At the heart of this matter, therefore, is the intention of the parties when they negotiated and signed their collective bargaining agreement. The parties chose the following words to evidence their agreement regarding arbitration:
Article XXIII — Arbitration
Any difference, grievance, or dispute between the Company and the Union arising out of, or relating to this Agreement, or its interpretation or application, or the enforcement thereof, except as otherwise specifically provided herein, shall be subject to the following procedure:
A. Any grievance which arises may be taken up by the Union Steward (s) with a representative of the department involved, or with an official of the Company. Grievances must be presented in writing.
B. In the event that the grievance should not have been resolved within three (3) working days, the Business Representative of the Union shall take the subject matter up with the Employer. If the Business Representative of the Union and the Employer cannot reach a satisfactory agreement within three (3) working days, the subject matter shall be referred to arbitration immediately. The arbitrator may be selected by mutual agreement between the Company and the Union. If no agreement is reached on the selection of the arbitrator within five (5) days, the arbitrator shall *420be selected from a panel of the American Arbitration Association.
It is to be clearly understood that the Arbitrator shall not have the power to alter any of the terms of the Agreement. Decisions of the Arbitration Board shall be final and binding on both parties. Pending the decision of the Arbitration Board, the Union will not permit any strikes or interferences with the regular routine of business. The cost of the arbitrator shall be borne equally by the parties to this Agreement.
The court below observed that “the preamble clause in and of itself is broad enough to cover the issue of whether there was a violation of the no-strike clause.” It then noted Affiliated’s contention that “the procedure through which ‘any difference, grievance or dispute’ must pass provides only for the initiation of Union grievances.” The district court concluded, however, that the contract provisions relating to procedure did not “supply the ‘positive assurance’ requisite to deny the defendant’s motion to stay.” It held:
After careful study of the arbitration clause presented here as well as the cases which have attempted to interpret similar clauses, we are unable to ascertain the true intent of the parties and therefore hold that since it is not certain that the company’s claim for damages resulting from a violation of the no-strike clause is not subject to arbitration, the Union’s motion to stay must be granted.
The principle that doubt should be resolved in favor of arbitration does not relieve a court of the responsibility of applying traditional principles of contract interpretation in an effort to ascertain the intention of the contracting parties.3 When a contract, fairly read with these principles in mind, is susceptible of a construction that dictates arbitration, the congressional policy favoring that form of dispute resolution may require the denial of judicial relief despite the possibility of fairly reading the contract to evidence a contrary intent.4 But, there is no occasion to resort to this congressional policy in a case where the contract, fairly read as a whole, is not susceptible of a construction that the parties bound themselves to arbitrate the dispute before the court. We conclude that this is such a case.
It is, of course, well, established that contract language must be read in context and that “a subsequent specification impliedly limits the meaning of a preceding generalization.”5 A careful reading of this agreement and an application of these principles to it, lead us to the firm conviction that the parties bound themselves to arbitrate only employee grievances. Article XXIII does not state that “any difference, grievance or dispute arising out of, or relating to this agreement, or its interpretation or application or the enforcement thereof” shall be the subject of arbitration. Rather it provides that any such difference, grievance or dispute “shall be subject to the following procedure.” The procedure that follows, as articulated in paragraphs A and B can fairly be read only as applying to employee grievances.
These paragraphs specify three successive steps in an arbitration process. “The grievance” referred to in the first sentence of paragraph B must be the written grievance presented pursuant to *421paragraph A and the third party-arbitrator provisions of the second sentence of paragraph B, read in context, must refer to grievances unresolved after the two preceding steps.
Initially, any grievance “may be taken up by the Union Steward(s) with a representative of the department involved, or with an official of the Company.” At the second stage, “the Business Representative of the Union shall take the subject matter up with the Employer.” Thus, at both stages the initiative is with the union. It would be a strained construction at best which would attribute to the parties the thought that a company official would refer an employer’s grievance to a union steward who would, in turn, refer the grievance to “a representative of the department involved” or to “an official of the com-, pany”.
In short, we think it may be said with positive assurance, as in Atkinson, that the arbitration clause of this collective bargaining agreement is not susceptible of a fair construction that the parties bound themselves to arbitrate employer grievances of the kind here involved.6
The order of the district court granting appellee’s motion to stay will be vacated and this case will be remanded for further proceeding consistent with the views we have here expressed.

. 28 U.S.C.A. § 1292(a).


. 29 U.S.C.A. § 171 (1965).


. G. T. Schjeldahl Co. v. Local Lodge 1680, 393 F.2d 502, 505 (1st Cir. 1968); Boeing Co. v. International Union, 370 F.2d 969 (3rd Cir. 1967); Illinois Bell Telephone Co. v. Local Union No. 399, 330 F.Supp. 302 (S.D.Ill.1971).


. We are not here presented with the question of whether and under what circumstances a district court should consider tendered evidence other than the contract itself in attempting to determine whether there is “positive assurance” that arbitration was not contemplated by them. See Strauss v. Silvercup Bakers, Inc., 353 F.2d 555 (2nd Cir. 1965).


. G. T. Schjeldahl Co. v. Local Lodge 1680, 393 F.2d 502, 504 (1st Cir. 1968).


. Cf. Boeing Co. v. International Union, 370 F.2d 969 (3rd Cir. 1967) ; G. T. Schjeldahl Co. v. Local Lodge 1680, 393 F.2d 502, 505 (1st Cir. 1968).